DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application US Patent 4,609,084 to Thomas in view of US Patent 6,193,118 to Kearl, US Published Application 2007/0272719 to Laughton and US Patent 6,742,635 to Hirshberg.
Regarding claim 1, Thomas discloses a medical backpack (Thomas is capable of this intended use), comprising: a backpack body (Fig. 1) defining an interior cavity (interior of pack in Fig. 1), the backpack body defined by a front surface (12 - Fig. 1) having four edges, a rear surface, a top surface, a bottom surface, and opposing lateral surfaces (Fig. 1), a zipper fastener (32, 34 – Fig. 1) extending along three of the four edges defining the front surface, wherein the zipper fastener unzips to enable the front surface to rotate outwardly with respect to the remaining portions of the backpack body, and thereby enabling access to the interior cavity (Fig. 5), at least one shoulder strap (26) coupled to the backpack body, wherein the interior cavity is configured for receiving a plurality of internal bags (Fig. 6), wherein each internal bag is configured for storing a specific medical supply or device (the bags are capable of this intended function).  Thomas fails to disclose a mesh pocket.  However, Kearl disclose a backpack including an expandable mesh pocket (44) positioned on the lower portion of a side of the backpack body, wherein the expandable mesh pocket comprises an adjustable cord (50).  It would have been obvious to one of ordinary skill to have included a pocket on the lower portion of the side in Thomas to allow the user to hold additional items such as a water bottle.  Thomas fails to disclose dividers.  However, Laughton discloses a backpack including a plurality of dividers (418 – Fig. 9) arranged within the interior cavity to form several compartments.  It would have been obvious to one of ordinary skill to have included dividers in the combination to support, arrange and group the pouches as desired.  In the combination, one divider would be arranged horizontally above pouch 114 (see Thomas Fig. 6), and one divider would be arranged vertically between pouches 134/138, 130/142 and 122/126).  Positioning the dividers in this manner would have been obvious because it only involves choosing from a finite number of predictable divider orientations for the backpack.  The combination discloses a main compartment (compartment holding pouches 122/126 – Thomas Fig. 6)) and a plurality of ancillary compartments (top two compartments next to the main compartment and compartment below the main compartment).  The combination fails to disclose a portable stretcher or pocket.  However, Hirshberg discloses a bag including a portable stretcher (40 is capable of use as a stretcher) having a proximal end and a distal end, a pocket (50) within the interior cavity, wherein the proximal end of the portable stretcher is attached to the pocket (Fig. 4), and wherein the front surface comprises a slot (6) in alignment with the pocket and the portable stretcher is configured to extend through the slot such that the distal end of the portable stretcher may be positioned external to the interior cavity with the proximal end remaining attached to the pocket (Fig. 1).  It would have been obvious to one of ordinary skill to have included a stowable mat in the combination because it would allow the user to use it to sit on or rest their head on as desired.  In the combination, the mat would extend from the front surface of the backpack.  Positioning the mat in this location would have been obvious because it only involves choosing from a finite number of predictable surfaces to use to deploy/stow the mat.  Further, using the front surface would have more clearance for the user because it would be away from the shoulder straps.  
Regarding claim 2, Thomas discloses wherein the backpack body comprises a plurality of attachment points (handles 24) configured for attaching hooks or carabiners thereto.
Regarding claim 4, the combination from claim 1 discloses a pocket positioned above the expandable mesh pocket on the backpack body (the mesh pocket would be at the bottom of one side of the backpack, and at least one pocket (see 78, 94, for example in Thomas) would be positioned above the mesh pocket.  The combination fails to disclose a zipper.  However, Kearl discloses a pocket that closes with a zipper (36).  It would have been obvious to one of ordinary skill to have used a zipper to close one of the upper pockets because doing so only involves a simple substitution of one known, equivalent closing element for another to obtain predictable results.
Regarding claim 7, the combination from claim 1 discloses wherein each of the ancillary compartments has a volume that is less than the volume of the main compartment (for this claim, the compartment holding pouch 114 (Fig. 6 – Thomas) is the main compartment and the top compartments are the ancillary compartments).
Regarding claim 21, the combination from claim 1 discloses wherein the portable stretcher is adapted for carrying an individual (40 is capable of carrying a small baby or child, for example).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Kearl, Laughton and Hirshberg, further in view of US Patent 9,101,190 to Noble.
Regarding claim 3, Thomas discloses a handle (24), but fails to disclose the claimed cover.  However, Noble discloses a carrier including a handle enclosed within a curved, tubular metal cover (100; Col. 5, lines 1-5).  It would have been obvious to one of ordinary skill to have included a cover on at least one of the handles in Thomas to provide a light source, as taught by Noble (see abstract, for example).  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Kearl, Laughton and Hirshberg, further in view of US Patent 5,845,780 to Allen.
Regarding claim 6, the combination from claim 1 fails to disclose securing straps.  However, Allen discloses a carrying bag wherein the interior cavity comprises a plurality of securing straps (48) for securing items within the interior cavity.  It would have been obvious to one of ordinary skill to have included securing straps in the interior of the backpack in the combination to further secure the pouches in the backpack.  Alternatively, if the straps are used in place of the hook and loop in Thomas, then the modification would have been obvious because it only involves a simple substitution of one known, equivalent securing method for another to obtain predictable results.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of US Published Application 2002/0166881 to Willingham and Hirshberg.  
Regarding claim 8, Thomas discloses a medical backpack (Thomas is capable of this intended use), comprising: a backpack body (Fig. 1) defining an interior cavity (interior of pack in Fig. 1), the backpack body defined by a front surface (12 – Fig. 1) having four edges, a rear surface, a top surface, a bottom surface, and opposing lateral surfaces (Fig. 1), a zipper fastener (32, 34 – Fig. 1) extending along three of the four edges defining the front surface, wherein the zipper fastener unzips to enable the front surface to rotate outwardly with respect to the remaining portions of the backpack body.  Thomas fails to disclose the front and rear surfaces being substantially coplanar.  However, Willingham discloses a backpack having a zippered compartment that, when unfolded, has a front surface and a rear surface that are coplanar (Fig. 16).  It would have been obvious to one of ordinary skill to have made the front and rear surface coplanar because the modification only involves a simple substitution of one known, equivalent backpack compartment configuration for another to obtain predictable results.  The combination fails to disclose a portable stretcher or pocket.  However, Hirshberg discloses a bag including a portable stretcher (40 is capable of use as a stretcher) having a proximal end and a distal end, a pocket (50) within the interior cavity configured for storing the portable stretcher (Fig. 4), wherein the proximal end of the portable stretcher is attached to the pocket (Fig. 1, 3-4), and wherein the front surface comprises a slot (6) in alignment with the pocket and the portable stretcher is configured to extend through the slot such that the distal end of the portable stretcher may be positioned external to the interior cavity with the proximal end remaining attached to the pocket (Fig. 1).  It would have been obvious to one of ordinary skill to have included a stowable mat in the combination because it would allow the user to sit on or rest their head on the mat as desired.  In the combination, the mat would extend from the front surface of the backpack.  Positioning the mat in this location would have been obvious because it only involves choosing from a finite number of predictable surfaces to use to deploy/stow the mat.  Further, using the front surface would have more clearance for the user because it would be away from the shoulder straps.  
Claim(s) 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Willingham and Hirshberg, further in view of Laughton.  
Regarding claim 10, the combination from claim 8 fails to disclose dividers.  However, Laughton discloses a backpack including a plurality of dividers (418 – Fig. 9) arranged within the interior cavity to form several compartments.  It would have been obvious to one of ordinary skill to have included dividers in the combination to support, arrange and group the pouches as desired.  In the combination, one divider would be arranged horizontally above pouch 114 (see Thomas Fig. 6), and one divider would be arranged vertically between pouches 134/138, 130/142 and 122/126).  Positioning the dividers in this manner would have been obvious because it only involves choosing from a finite number of predictable divider orientations for the backpack.  The combination discloses a main compartment (compartment holding pouches 122/126 – Thomas Fig. 6)) and a plurality of ancillary compartments (top two compartments next to the main compartment and compartment below the main compartment) and a plurality of internal bags (122, 126 – Thomas Fig. 6) secured within the main compartment.
Regarding claim 12, the combination from claim 10 discloses wherein the plurality of internal bags comprises a first internal bag (126) having a first length (dimension along side of zipper 30 in Fig. 6, Thomas) and a second internal bag (122) having a second length (dimension along side of zipper 30 in Fig. 6, Thomas), wherein the second length is longer than the first length (Fig. 6 – Thomas).
Regarding claim 13, the combination from claim 10 fails to disclose a fastener.  However, Laughton discloses internal compartments that comprise a fastener (308) configured for securing the internal bags to one another (via backer board 100; see also Figs. 7-8).  It would have been obvious to one of ordinary skill to have used a hook and loop fastener to secure the internal bags to one another (via a backer board at the back of the internal cavity) because it would further stabilize and secure the bags within the internal cavity.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Willingham, Hirshberg and Laughton, further in view of US Published Application 2011/0204114 to Miller.
Regarding claim 14, the combination from claim 10 discloses using labels (307 – Laughton) affixed to the internal bags.  The combination fails to disclose medical items on the labels and in the bags.  However, Miller discloses a backpack including internal bags holding medical items (see title, Fig. 3A, for example).  It would have been obvious to one of ordinary skill to have used the combination to hold medical items because it would allow the user to be prepared for helping an injured/sick person when they are carrying the backpack.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Hirshberg.  
Regarding claim 15, Thomas discloses a medical backpack (Thomas is capable of this intended use), comprising: a backpack body (Fig. 1) defining an interior cavity (interior of pack in Fig. 1), the backpack body further comprising a front surface (12 – Fig. 1) having four edges, a zipper fastener (32, 34 – Fig. 1) extending along three of the four edges defining the front surface, wherein the zipper fastener unzips to enable the front surface to rotate outwardly with respect to the remaining portions of the backpack body, and thereby enabling access to the interior cavity (Fig. 5).  Thomas fails to disclose a portable stretcher or pocket.  However, Hirshberg discloses a portable stretcher (40 is capable of use as a stretcher) having a proximal end and a distal end, a pocket (50) within the interior cavity configured for storing the portable stretcher (Fig. 4), wherein the proximal end is attached to the pocket (Figs. 1, 3-4), the front surface further comprising a slot (6) in alignment with the pocket, wherein the portable stretcher is configured to extend through the slot such that the distal end of the portable stretcher may be positioned external to the interior cavity with the proximal end remaining attached to the pocket (Fig. 1).  It would have been obvious to one of ordinary skill to have included a stowable mat in Thomas because it would allow the user to use it to sit on or rest their head on as desired.  In the combination, the mat would extend from the front surface of the backpack.  Positioning the mat in this location would have been obvious because it only involves choosing from a finite number of predictable surfaces to use to deploy/stow the mat.  Further, using the front surface would have more clearance for the user because it would be away from the shoulder straps.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Hirshberg, further in view of US Published Application 2004/0094583 to Bernbaum.  
Regarding claim 16, the combination fails to disclose the claimed strap configuration.  However, Bernbaum discloses a backpack with a strapping system comprising two shoulder straps (16) coupled to the backpack body, a chest strap (Fig. 7 – strap connected to buckle 40) coupled to the two shoulder straps, and an adjustable waistband (34A/B; adjustment via slide ring in Fig. 7) coupled to the backpack body.  It would have been obvious to one of ordinary skill to have used Bernbaum’s strapping system in the combination because it would more securely hold the backpack on the user and because the modification only requires a simple substitution of one known, equivalent backpack strapping system for another to obtain predictable results.
Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Hirshberg, further in view of Laughton.  
Regarding claim 17, the combination from claim 15 fails to disclose dividers.  However, Laughton discloses a backpack including a plurality of dividers (418 – Fig. 9) arranged within the interior cavity to form several compartments.  It would have been obvious to one of ordinary skill to have included dividers in the combination to support, arrange and group the pouches as desired.  In the combination, one divider would be arranged horizontally above pouch 114 (see Thomas Fig. 6), and one divider would be arranged vertically between pouches 134/138, 130/142 and 122/126).  Positioning the dividers in this manner would have been obvious because it only involves choosing from a finite number of predictable divider orientations for the backpack.  The combination discloses a main compartment (compartment holding pouches 122/126 – Thomas Fig. 6)) and a plurality of ancillary compartments (top two compartments next to the main compartment and compartment below the main compartment) and a plurality of internal bags (122, 126 – Thomas Fig. 6) secured within the main compartment.
Regarding claim 18, the combination from claim 17 only discloses two bags in the main compartment.  However, Laughton discloses that the dividers can be moved to adapt to various equipment (para. 0057).  It would have been obvious to one of ordinary skill to have made the main compartment larger and to have sized the bags in order to hold a larger number of bags (i.e. six bags) because the modification only requires a mere change in the size of a component (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) and a mere duplication of known elements (i.e. duplicating the bags) having only predictable results (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  The combination discloses a first internal bag configured for storing a suture kit, a second internal bag configured for storing a wound care kit, a third internal bag configured for storing medication, a fourth internal bag configured for storing a baby delivery kit, a fifth internal bag configured for storing a stethoscope, blood pressure equipment, or a combination thereof, and a sixth internal bag configured for storing an otoscope (the bags would be capable of these claimed functions).  To the extent any minor changes in the size of the bags is needed, such a change would have been obvious because the modification only requires a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 20, the combination from claim 17 fails to disclose a fastener.  However, Laughton discloses internal compartments that comprise a fastener (308) configured for securing the internal bags to one another (via backer board 100; see also Figs. 7-8).  It would have been obvious to one of ordinary skill to have used a hook and loop fastener to secure the internal bags to one another (via a backer board at the back of the internal cavity) because it would further stabilize and secure the bags within the internal cavity.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Hirshberg and Laughton, further in view of Miller.
Regarding claim 19, the combination from claim 17 discloses wherein each of the internal bags comprises a label (Laughton - 307) removably attached (para. 0044) thereto.  The combination fails to disclose medical items on the labels and in the bags.  However, Miller discloses a backpack including internal bags holding medical items (see title, Fig. 3A, for example).  It would have been obvious to one of ordinary skill to have used the combination to hold medical items because it would allow the user to be prepared for helping an injured/sick person when they are carrying the backpack.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
As to applicant’s argument against Bernbaum (page 7), Thomas is used as the base reference in the rejection above rather than Bernbaum.
As to applicant’s argument that Hirschberg fails to disclose a stretcher (page 8), the mat in Hirshberg is capable of use as a stretcher.  For example, a small baby could be carried on the mat.
As to applicant’s argument that Hirshberg’s bag opens differently than the claimed bag (page 8), Thomas is used for this element of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734